Case 1:19-cv-00167-LEK-KJM Document 71 Filed 04/30/20 Page 1 of 1                   PageID #: 439

                                   MINUTE ORDER



   CASE NUMBER:             CIVIL NO. 19-00167 LEK-KJM
   CASE NAME:               Alden Pauline, Jr. vs. Director DOJ, et al.,


         JUDGE:       Leslie E. Kobayashi            DATE:             04/30/2020


  COURT ACTION: EO: COURT ORDER DENYING IN PART AND GRANTING IN
  PART PLAINTIFF’S MOTIONS FILED ON APRIL 27, 2020

          On April 27, 2020, pro se Plaintiff Alden Pauline (“Plaintiff”) filed five documents,
  that are resolved as follows:

  (1) Plaintiff’s Motion to Call Witnesses to Trial [ECF 66], and Motion to Inform Court
  of Deadlines [ECF 69], are DENIED. It is premature to name witnesses, and Plaintiff is
  DIRECTED to review the deadlines set forth in the 04/13/2020 Rule 16 Scheduling Order
  for guidance. Plaintiff is ADVISED that naming non-expert or expert witnesses for trial and
  seeking information regarding deadlines are not motions and should not be titled or filed as
  such.

  (2). Plaintiff’s Motions to Seek Monetary Damages [ECF 68], and Motion for
  Monetary Damages from the Mental Health Problems [ECF 70], adding a claim for
  damages to the FAC in an amount to be determined after trial is GRANTED.

  (3) Plaintiff’s Motion for Summary Judgment [ECF 67] is DENIED for Plaintiff’s failure
  to submit facts or documents showing that there is no genuine dispute as to any material
  fact regarding his claims that he was (1) stabbed on 01/11/2019; (2) sexually assaulted on
  01/10/2012; and (3) assaulted on 01/15/2019 while incarcerated at OCCC, and that he is
  entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a).

         IT IS SO ORDERED.


  Submitted by: Agalelei Elkington, Courtroom Manager
